Opinion by
Wilson, J.
In accordance with stipulation of counsel that the merchandise covered by the invoice in protest 280269-K consists of herring, prepared or preserved in any manner, packed in airtight containers weighing with their contents not more than 15 pounds each, the claim at 6}4 percent under paragraph 718 (b), as modified, supra, supplemented by Presidential proclamation (T. D. 52782), was sustained. The merchandise covered by the invoice in protest 283805-K, stipulated to consist of herring, pickled or salted, in immediate containers weighing with their contents more than 15 pounds each, was held dutiable at one-half of 1 cent per pound, net, under paragraph 719, as modified by the General Agreement on Tariffs and Trade (T. D. 51802), as claimed.